DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 2/11/2022 has been entered. Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an European Patent application. The Applicant has filed a certified copy of the EP20157901.8 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 11/30/2020 are accepted to by the Examiner.


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art Lang et al. (US 2015/0160536) pertinent to applicant's disclosure teaches a monitoring camera (a camera, [0011], Fig. 1) having a heating arrangement (two heating elements 18, 19, [0041]) for supplying heat to a camera window (heat of the housing 22 is then transferred to the optical element 24 and to the cover glass 26, [0043]), the monitoring camera comprising: a thermally conductive member (heat conducting elements 28, 29, [0043]) having a first contacting surface and a second contacting surface (see Fig. 1, surface of heat conducting elements 28, 29, [0043]), the first contacting surface being in contact with a housing of the camera (28 and 29, the first contacting surface being in contact with a housing 22 of the camera) and the second contacting surface being in contact with a contacting surface of the heating arrangement (Fig. 1, the second contacting surface of 28 and 29 being in contact with a contacting surface of the heating arrangement 18).
Lang and Gustafson are related as camera system. Gustafson (US 20130070102) teaches  when a local temperature at the thermally conductive member is below a local temperature threshold, thereby arranged to transfer heat supplied by the heating arrangement to the housing (flow chart of Fig. 6); a thermally insulating member having a first contacting surface arranged in close proximity with the housing (“a spatial separation (e.g., an air gap or a gap filled by a thermally insulating material) between the mounting structure and the housing”, [0024], Fig. 4) and a second contacting surface arranged in close proximity with the contacting surface of the heating arrangement (the mounting structure to serve as a thermal dam, blocking thermal transport from the heating element 220, [0024]).
Lang and Gustafson taken either singularly or in a combination fails to anticipate or fairly suggest all limitations of the independent claim 1, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 
Claim 1 is allowable over the prior arts of record for at least the reason that, even though the prior arts either singularly or in a combination discloses a camera having a heating arrangement for supplying heat to a camera window, the camera comprising: a thermally conductive member having a first and second contacting surfaces, the first contacting surface being in contact with a housing of the camera and the second contacting surface being in contact with a contacting surface of the heating arrangement when a local temperature at the thermally conductive member is below a local temperature threshold, thereby arranged to transfer heat supplied by the heating arrangement to the housing; a thermally insulating member having a first contacting surface arranged in close proximity with the housing and a second contacting surface arranged in close proximity with the contacting surface of the heating arrangement, and wherein the thermally conductive member and the thermally insulating member is configured to, when the local temperature at the thermally conductive member and the thermally insulating member increases above the local temperature threshold during operation of the heater, the thermally conductive member conducts heat from the heating element to the camera window; the prior arts fail to teach, or reasonably suggest, when the local temperature at the thermally conductive member and the thermally insulating member increases above the local temperature threshold during operation of the heater, change its extension in a direction perpendicular to the contacting surface of the heating arrangement to: enable contact between the first contacting surface of the thermally insulating member and the housing and between the second contacting surface of the thermally insulating member and the contacting surface of the heating arrangement, and disable contact between the first contacting surface of the thermally conductive member and the housing and between the second contacting surface of the thermally conductive member and the contacting surface of the heating arrangement, thereby arranged to thermally insulate the housing from the heating arrangement; in combination of the other limitations of the claim 1.
Dependent claim 2-15 are also allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Gustafson et al. (US 20130070102, Thermal isolation device for infrared surveillance camera);
LANG et al. (US 20150160536, Camera with Heating Element).

Akimoto, (US 20170302830, Electronic apparatus capable of efficient and uniform heat dissipation);
Kiga (US 5332031, Cooling System for Cooling A Solid-state Imaging Device); 
Inoue et al. (US 20110298925; imaging apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872                                                                                                                                                                                             

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872